             Case 3:18-cr-00203-EMC Document 618-1 Filed 11/26/19 Page 1 of 2
                                   UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF CALIFORNIA

18-cr-00203-EMC-1                    USA v. Christopher Lischewski

                                     EXHIBIT and WITNESS LIST

JUDGE:                        PLAINTIFF ATTORNEYS:                           DEFENSE ATTORNEYS:

                              Leslie Wulff, Manish Kumar,                    Elliot Peters, Nicholas Goldberg,
                              Mikal Condon, Andrew Schupanitz                Elizabeth McCloskey, Jee
EDWARD M. CHEN
                                                                             Young Kim, Christopher
                                                                             Kearney, Katie Joyce

JURY SELECTION:               REPORTERS:                                     CLERK:
                              JoAnn Bryce, Ana Dub                           Angella Meuleman
TRIAL DATE:                   Also Present: Christopher Lischewski
November 26, 2019                           Special Agent: Kelly Hodges

 PLF      DEF       DATE/TIME          EVI.
 NO.      NO        OFFERED         ID REC DESCRIPTION                                                     BY
                      8:00 a.m.              Court in session. Regarding [612], [613] and [614],
                                             Court rules as stated on the record. Stipulation discussed.
                                             Parties may stipulate as stated on the record.
         2765                       X   X    Email from Lischewski to Chan.
         2915                       X   X    Summary Chart.
                     8:30 a.m.               Jury present. Witness, Christopher Lischewski, on
                                             witness stand. Cross-examination of witness continues
                                             by Mr. Manish Kumar.
                     9:10 a.m.               Cross-examination     concludes.          No     Re-direct
                                             examination. Sidebar.
                     9:13 a.m.               Jury excused for morning break. Court in recess.
                     9:43 a.m.               Court reconvened. Parties submitted stipulations to the
                                             Court.
                     9:48 a.m.               Jury present.
                                             Following exhibits admitted into evidence and stipulated
                                             to: 16A, 16B, 17A, 17B, 2666A, 2668A, 2678A, 2680A,
                                             2690A, 2692A.
                                             Stipulation regarding Exhibit 1 read aloud to the jury by
                                             the Court.
 1A                                 X   X    Relating to Exhibit 1.
         2791                       X   X    Demonstrative only.

                                                    1
   Case 3:18-cr-00203-EMC Document 618-1 Filed 11/26/19 Page 2 of 2

2792                 X   X   Stipulation regarding time stamps.
         9:54 a.m.           Defense and Government REST.
                             Court excuses jury for the day, admonishes them; and
                             further instructs them to return Monday, December 2,
                             2019, at 8:30 a.m. for jury instructions and closing
                             arguments.
        10:00 a.m.           Parties are instructed to return at 11:00 a.m. to further
                             discuss housekeeping matters. Court in recess.
        11:05 a.m.           Court reconvened. Court discussed proposed verdict
                             form, jury instructions with the parties and takes Rule 29
                             motion under submission.
        12:51 p.m.           Court in recess.
        12:58 p.m.           Court reconvened. Continued discussion regarding
                             proposed jury instructions with parties. Brief due
                             tomorrow morning at 10:00 a.m. as discussed on the
                             record.
         1:25 p.m.           Court in recess. Parties to return Monday, December 2,
                             2019, at 8:00 a.m.




                                    2
